Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are examined herein. 

Response to Arguments
Applicant’s arguments, filed 03/31/2021, with respect to the claim rejections under 35 U.S.C 112 are directed to the amended claim language. The amendments overcome some of the 112 rejections, however, upon further consideration, introduces new 112 rejections as addressed below. 
Applicant’s arguments, in view of the amended claim language, overcome the objection to claim 4. 
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 103 are directed to the amended claim language and are therefore addressed in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recite the limitation “excludes a region inside the cladding tube that absorbs fuel swelling from the gas plenum region” which renders the claims unclear. It is unclear how the small-diameter portion can exclude a region inside the cladding tube that absorbs fuel swelling from the gas plenum region when as recited in claim 1 the portion is formed in the gas plenum region. How can the small diameter portion simultaneously be formed in the gas plenum region and also exclude a region that absorbs fuel swelling from the gas plenum region? Moreover, it is unclear how there can be fuel swelling “from the gas plenum region”. The fuel isn’t in the gas plenum region, so how can it swell from there?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki et al. JP 2017026372 in view of Takeda et al. US Pub 20110164720.
Regarding claim 1, Katsuyuki discloses a fuel element (Fig. 7: 1d) comprising: a cladding tube (10); a metal fuel (2/3) contained in the cladding tube (10 surrounds 2) ; and a coolant (12 liquid Na) disposed between sides of the metal fuel and the cladding tube (12 between 2/3 and 10), wherein a gas plenum region (6) is formed above the metal fuel and inside the cladding tube (6 is inside 10 and above 2), and the coolant is disposed between an upper end of the metal fuel and the gas plenum region (12 is between upper end of 2/3 and 6). 
Katsuyuki does not disclose a small-diameter portion of the cladding tube. 
Takeda, however does and teaches a fuel element (Fig. 29: 44H) comprising a small-diameter portion (35C) of the cladding tube formed in the gas plenum region ([0281] “plenum region has a first zone 35C” and [0237] “in the cladding of each of the fuel rods 44… a plenum”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the fuel element of Katsuyuki with the small-diameter portion of Takeda for the predictable advantage of increasing the soundness of the fuel rods and decreasing the reactivity of the nuclear fuel material zone, even when the overall core becomes a 100% void state ([0163]). As Takeda teaches: “even when the plenum volume in the fuel rods is increased, the outside diameter of the plenum portion of the fuel rods is made smaller than the outside diameter in the nuclear fuel material filling zone under the plenum portion of the fuel rods, thus the reactivity to be inserted to the core when the first accident beyond the design basis accident is caused is reduce” ([0170]). 
Regarding claim 5, Katsuyuki discloses a fuel assembly (Fig. 3: 20a) comprising: a plurality of fuel elements (1a), and a wrapper tube (21) surrounding the plurality of fuel elements (21 surrounds 1a), wherein a coolant material passage (22) is formed between the plurality of fuel elements ([0013] “Na plenum region 22 includes a space defined by the wrapper tube 21, only the liquid sodium is cooled material to the space (Na)”). Katsuyuki further discloses a fuel element (Fig. 7: 1d) comprising: a cladding tube (10); a metal fuel (2/3) contained in the cladding tube (10 surrounds 2) ; and a coolant (12 liquid Na) disposed between sides of the metal fuel and the cladding tube (12 between 2/3 and 10), wherein a gas plenum region (6) is formed above the metal fuel and inside the cladding tube (6 is inside 10 and above 2), and the coolant is disposed between an upper end of the metal fuel and the gas plenum region (12 is between upper end of 2/3 and 6).
While the fuel assembly  as shown in Fig. 3, comprises fuel elements 1a, Katsuyuki discloses “Also, for some configurations of each embodiment, it is possible to add, delete and replace configuration of another embodiment” ([0034]). Therefore, it would have been obvious to replace the fuel elements 1a with the fuel elements 1d as the fuel element of 1d is housed in a fuel assembly ([0029]) and provides the advantage of preventing a decrease in eutectic forming temperature of the fuel cladding tube ([0029]). 
 Katsuyuki does not disclose a small-diameter portion of the cladding tube. 
Takeda, however does and teaches a fuel element (Fig. 29: 44H) comprising a small-diameter portion (35C) of the cladding tube formed in the gas plenum region ([0281] “plenum region has a first zone 35C” and [0237] “in the cladding of each of the fuel rods 44… a plenum”). One of ordinary skill in the art before the effective filling of the claimed invention would have 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Katsuyuki further discloses a core (Fig. 2: 30) comprising: an inner core region (31) loaded with the fuel assembly (20a) according to claim 5 (see rejection above); and an outer core region (32) loaded with the fuel assembly (20a) according to claim 5 (see rejection above). 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki et al. JP 2017026372 in view of Takeda et al. US Pub 20110164720 and in further view of Yokoyama et al. US 5610956. 
Regarding claim 2, the above-combination teaches all the elements of parent claim and in this combination Takeda further teaches: wherein the small-diameter portion (35C) is formed in a part ([0280] "plenum 2B has a first zone 35C and a second zone 35D") of the gas plenum region (2B). While Takeda does not explicitly disclose that the small-diameter portion is "where a coolant density reactivity coefficient is positive, a skilled artisan would recognize that the coolant in the small diameter region becomes highly heated, thereby suggesting the coolant density reactivity is made positive as evidenced by Yokoyama ([7]). Yokoyama, teaches a fast reactor core with gas-sealed assemblies (Fig. 1) having a small-diameter portion (5) formed in a partial region (2) of the gas plenum region (3) where a coolant density reactivity coefficient is positive ([11] "the positive reactivity is caused by the void of the same quantity of the sodium (Na), so that the inner boundary portion 5 is designed to reduce the inner coolant ratio in the area causing the positive reactivity"). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Katsuyuki-Takeda system 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim and in this combination Takeda further teaches wherein the small-diameter portion (35C) excludes a region (top of 16) inside the cladding tube that absorbs fuel swelling from the gas plenum region (the neutron irradiation would case the fuel located in fuel material zone 16 to swell, and the small-diameter portion 35C is formed in a region excluding top of 16).
Regarding claim 4, the above-described combination teaches all the elements of the parent claim and in this combination Takeda further teaches wherein a fuel element wherein a length in a vertical direction of the partial region of 80cm (800mm; see [0281]) and an effective fuel length Lf having a height within the range from 20cm to 250cm ([0023]). As such, for an effective fuel length (Lf) of 50cm, the length in the vertical direction of the partial region is (100/Lf)^2 x Lf x 40/100 (see below).
            
                
                    
                        L
                    
                    
                        v
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        100
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                *
                
                    
                        L
                    
                    
                        f
                    
                
                *
                
                    
                        40
                    
                    
                        100
                    
                
            
        
            
                
                    
                        L
                    
                    
                        v
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        100
                                    
                                    
                                        50
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                *
                50
                *
                
                    
                        40
                    
                    
                        100
                    
                
                =
                80
                 
                c
                m
            
        

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki et al. JP 2017026372 in view of Takeda et al. US Pub 20110164720, in view of Yokoyama et al. US 5610956 and in further view of Sugino JP 2006226905.  
Regarding claim 7, Katsuyuki discloses a core comprising (Fig. 2: 30): a plurality of fuel elements (1a) and wherein the plurality of fuel elements is divided between an outer core fuel 
Katsuyuki does not disclose a small-diameter portion of the cladding tube is formed in a part of the gas plenum region where a coolant density reactivity coefficient is positive, the small-diameter portion excludes a region inside the cladding tube that absorbs fuel swelling from the gas plenum region. 
Takeda further teaches a small-diameter portion (44H) of the cladding tube is formed in a part of the gas plenum region where a coolant density reactivity coefficient is positive, the small-diameter portion (35C) excludes a region (top of 16) inside the cladding tube that absorbs fuel swelling from the gas plenum region (the neutron irradiation would case the fuel located in fuel material zone 16 to swell, and the small-diameter portion 35C is formed in a region 
While Takeda does not explicitly disclose that the small-diameter portion is "where a coolant density reactivity coefficient is positive, a skilled artisan would recognize that the coolant in the small diameter region becomes highly heated, thereby suggesting the coolant density reactivity is made positive as evidenced by Yokoyama. Yokoyama, teaches a fast reactor core with gas-sealed assemblies (Fig. 1) having a small-diameter portion (5) formed in a partial region (2) of the gas plenum region (3) where a coolant density reactivity coefficient is positive ([11] "the positive reactivity is caused by the void of the same quantity of the sodium (Na), so that the inner boundary portion 5 is designed to reduce the inner coolant ratio in the area causing the positive reactivity"). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Katsuyuki-Takeda system with the positive coolant density coefficient of Yokoyama for the predictable advantage of increasing the operational safety and reliability ([23]).
The combination of Katsukui-Takeda-Yokoyama does not disclose a Pu content of the metal fuel used in the fuel elements of the outer core fuel assembly is higher than a Pu content of the metal fuel element used in the fuel elements of the inner core fuel assembly.
Sugino however teaches a metal fuel fast reactor (see title) wherein a Pu content of the metal fuel used in the fuel elements (24) of the outer core fuel assembly (14) is higher than a Pu content of the metal fuel element used in the fuel elements (22) of the inner core fuel assembly (12 and [0014] “the inner core region (core side) is made of fuel with a low heavy metal density . 
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki et al. JP 2017026372 in view of Takeda et al. US Pub 20110164720, in view of Yokoyama et al. US 5610956, in view of Sugino JP 2006226905 and further in view of Yamoaka et al. JP 2000019280.
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. The combination of Katsuyuki-Takeda-Yokoyama-Sugino is silent with respect to varying an effective length of the inner and outer core assembly. 
Yamaoka, however does teach this and teaches: an effective fuel length of the fuel element in an inner core fuel assembly ([0036] "the core fuel length of the short fuel assembly 6 is 55 cm" and Fig. 2: 6 corresponds to the inner core fuel assembly) is shorter (55cm is shorter than 110 cm) than an effective fuel length of the fuel element in an outer core fuel assembly ([0036] "The core fuel length of the normal fuel assembly 5 is 110 cm" and Fig. 2: 5 corresponds to the outer core fuel assembly). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Katsuyuki-Takeda-Sugino system 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. The combination of Katsuyuki-Takeda-Yokoyama-Sugino is silent with respect to varying the length of the small diameter portion.
Yamaoka teaches the relationship between the inner/outer core fuel assemblies and the effective fuel length to increase the amount of fissile fuel in the core. As such, since the height of the fuel elements is constant and the effective fuel length of a fuel element is shorter in the inner core fuel assembly than the outer core fuel assembly, it would have been a result-effective variable to modify the length of the vertical region of the small diameter portion of the fuel elements in order to accommodate for the increase/decrease in the effective fuel length.
Therefore, it would have been obvious to one skilled in reactor design to modify the small diameter portion of Takeda to be shorter in the inner core fuel assembly than the outer core fuel assembly, since the effective fuel length of the fuel element in the inner core region is shorter than the effective fuel length of the fuel element in the outer core region. According, it would have been obvious to one having ordinary skill in the art before the effective filling of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646